

 S2082 ENR: Department of Veterans Affairs Expiring Authorities Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 2082IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 38, United States Code, to extend certain expiring provisions of law administered by
 the Secretary of Veterans Affairs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2015.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 38, United States Code.Sec. 3. Scoring of budgetary effects.TITLE I—Extensions of Authority Relating to Health CareSec. 101. Extension of authority for collection of copayments for hospital care and nursing home care.Sec. 102. Extension of requirement to provide nursing home care to certain veterans with service-connected disabilities.Sec. 103. Extension of authorization of appropriations for assistance and support services for caregivers.Sec. 104. Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disability.Sec. 105. Extension of authority for pilot program on assistance for child care for certain veterans receiving health care.Sec. 106. Extension of authority to make grants to veterans service organizations for transportation of highly rural veterans.Sec. 107. Extension of authority for DOD–VA Health Care Sharing Incentive Fund.Sec. 108. Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund.Sec. 109. Extension of authority for pilot program on counseling in retreat settings for women veterans newly separated from service.TITLE II—Extensions of Authority Relating to BenefitsSec. 201. Extension of authority for the Veterans’ Advisory Committee on Education.Sec. 202. Extension of authority for calculating net value of real property at time of foreclosure.Sec. 203. Extension of authority relating to vendee loans.Sec. 204. Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnesses.TITLE III—Extensions of Authority Relating to HomelessnessSec. 301. Extension of authority for homeless veterans reintegration programs.Sec. 302. Extension of authority for homeless women veterans and homeless veterans with children reintegration program.Sec. 303. Extension of authority to provide housing assistance for homeless veterans.Sec. 304. Extension of authority to provide financial assistance for supportive services for very low-income veteran families in permanent housing.Sec. 305. Extension of authority for grant program for homeless veterans with special needs.Sec. 306. Extension of authority for the Advisory Committee on Homeless Veterans.Sec. 307. Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans.Sec. 308. Extension of authority to provide referral and counseling services for certain veterans at risk of homelessness.TITLE IV—Other Extensions and Modifications of AuthoritySec. 401. Extension of authority for transportation of individuals to and from Department facilities.Sec. 402. Extension of authority for monthly assistance allowances under the Office of National Veterans Sports Programs and Special Events.Sec. 403. Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the Philippines.Sec. 404. Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative error.Sec. 405. Extension of authorization of appropriations for adaptive sports programs for disabled veterans and members of the Armed Forces.Sec. 406. Extension of authority for Advisory Committee on Minority Veterans.Sec. 407. Extension of authority for temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty ambulating.Sec. 408. Extension of authority to enter into agreement with the National Academy of Sciences regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.Sec. 409. Extension of authority for performance of medical disabilities examinations by contract physicians.Sec. 410. Restoration of prior reporting fee multipliers.Sec. 411. Extension of requirement for annual report on Department of Defense-Department of Veterans Affairs Interagency Program Office.Sec. 412. Modification of authorization of fiscal year 2008 major medical facility project at Department medical center in Tampa, Florida.Sec. 413. Authorization of major medical facility projects.TITLE V—Matters relating to medical facility project in DenverSec. 501. Increase in authorization for Department of Veterans Affairs medical facility project previously authorized.Sec. 502. Project management of super construction projects.TITLE VI—Other MattersSec. 601. Technical and clerical amendments.2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.3.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.IExtensions of Authority Relating to Health Care101.Extension of authority for collection of copayments for hospital care and nursing home careSection 1710(f)(2)(B) is amended by striking September 30, 2015 and inserting September 30, 2016.102.Extension of requirement to provide nursing home care to certain veterans with service-connected disabilitiesSection 1710A(d) is amended by striking December 31, 2015 and inserting December 31, 2016.103.Extension of authorization of appropriations for assistance and support services for caregiversSection 1720G(e) is amended—(1)in paragraph (1), by striking and;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(3)$625,000,000 for fiscal year 2016..104.Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disabilitySection 1729(a)(2)(E) is amended, in the matter preceding clause (i), by striking October 1, 2015 and inserting October 1, 2016.105.Extension of authority for pilot program on assistance for child care for certain veterans
 receiving health care(a)Extension of authoritySubsection (e) of section 205 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1144; 38 U.S.C. 1710 note) is amended by striking December 31, 2015 and inserting December 31, 2016.(b)Authorization of appropriationsSubsection (h) of such section is amended by striking and 2015 and inserting , 2015, and 2016.106.Extension of authority to make grants to veterans service organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking 2015 and inserting 2016.107.Extension of authority for DOD–VA Health Care Sharing Incentive FundSection 8111(d)(3) is amended by striking September 30, 2015 and inserting September 30, 2016.108.Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as amended by section 722 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291;128 Stat. 3417), is amended by striking September 30, 2016 and inserting September 30, 2017.109.Extension of authority for pilot program on counseling in retreat settings for women veterans newly
 separated from service(a)ExtensionSubsection (d) of section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1143) is amended by striking December 31, 2015 and inserting December 31, 2016.(b)Authorization of appropriationsSubsection (f) of such section is amended by striking and 2015 and inserting 2015, and 2016.IIExtensions of Authority Relating to Benefits201.Extension of authority for the Veterans’ Advisory Committee on EducationSection 3692(c) is amended by striking December 31, 2015 and inserting December 31, 2016.202.Extension of authority for calculating net value of real property at time of foreclosureSection 3732(c)(11) is amended by striking October 1, 2015 and inserting October 1, 2016.203.Extension of authority relating to vendee loansSection 3733(a)(7) is amended—(1)in the matter preceding subparagraph (A), by striking September 30, 2015 and inserting September 30, 2016; and(2)in subparagraph (C), by striking September 30, 2015, and inserting September 30, 2016,.204.Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnessesSection 1631(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 458; 10 U.S.C. 1071 note) is amended by striking December 31, 2015 and inserting December 31, 2016.IIIExtensions of Authority Relating to Homelessness301.Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) is amended by striking 2015 and inserting 2016.302.Extension of authority for homeless women veterans and homeless veterans with children reintegration programSection 2021A(f)(1) is amended by striking 2015 and inserting 2016.303.Extension of authority to provide housing assistance for homeless veteransSection 2041(c) is amended by striking September 30, 2015 and inserting September 30, 2016.304.Extension of authority to provide financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e)(1)(E) is amended by striking fiscal years 2013 through 2015 and inserting fiscal years 2015 through 2016.305.Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) is amended by striking 2015 and inserting 2016.306.Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) is amended by striking December 31, 2015 and inserting December 31, 2016.307.Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans(a)General treatmentSection 2031(b) is amended by striking September 30, 2015 and inserting September 30, 2016.(b)Additional services at certain locationsSection 2033(d) is amended by striking September 30, 2015 and inserting September 30, 2016.308.Extension of authority to provide referral and counseling services for certain veterans at risk of homelessnessSection 2023(d) is amended by striking September 30, 2015 and inserting September 30, 2016.IVOther Extensions and Modifications of Authority401.Extension of authority for transportation of individuals to and from Department facilitiesSection 111A(a)(2) is amended by striking December 31, 2015 and inserting December 31, 2016.402.Extension of authority for monthly assistance allowances under the Office of National Veterans Sports Programs and Special EventsSection 322(d)(4) is amended by striking 2015 and inserting 2016.403.Extension of authority for operation of the Department of Veterans Affairs regional office in
 Manila, the Republic of the PhilippinesSection 315(b) is amended by striking September 30, 2015 and inserting September 30, 2016.404.Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative errorSection 503(c) is amended by striking December 31, 2015 and inserting December 31, 2016.405.Extension of authorization of appropriations for adaptive sports programs for disabled veterans and
 members of the Armed ForcesSection 521A(g)(1) is amended by striking 2015 and inserting 2016.406.Extension of authority for Advisory Committee on Minority VeteransSection 544(e) is amended by striking December 31, 2015 and inserting December 31, 2016.407.Extension of authority for temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty ambulatingSection 2101(a)(4) is amended—(1)in subparagraph (A), by striking September 30, 2015 and inserting September 30, 2016; and(2)in subparagraph (B), by striking each of fiscal years 2014 and 2015 and inserting each of fiscal years 2014 through 2016.408.Extension of authority to enter into agreement with the National Academy of Sciences regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicidesSection 3(i) of the Agent Orange Act of 1991 (Public Law 102–4; 38 U.S.C. 1116 note) is amended by striking December 31, 2015 and inserting December 31, 2016.409.Extension of authority for performance of medical disabilities examinations by contract physiciansSubsection (c) of section 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking December 31, 2015 and inserting December 31, 2016.410.Restoration of prior reporting fee multipliersSection 406 of the Department of Veterans Affairs Expiring Authorities Act of 2014 (Public Law 113–175; 38 U.S.C. 3684 note) is amended by striking one-year and inserting two-year.411.Extension of requirement for annual report on Department of Defense-Department of Veterans Affairs
 Interagency Program OfficeSection 1635(h)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1071 note) is amended by striking 2015 and inserting 2016.412.Modification of authorization of fiscal year 2008 major medical facility project at Department
 medical center in Tampa, Florida(a)Modification of authorizationIn chapter 3 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2326), in the matter under the heading Department of Veterans Affairs–Departmental Administration–Construction, Major Projects, after Five Year Capital Plan insert the following: and for constructing a new bed tower at the Department of Veterans Affairs medical center in Tampa, Florida, in lieu of providing bed tower upgrades at such medical center.(b)Emergency designation(1)In generalSubsection (a) is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, subsection (a) is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.413.Authorization of major medical facility projects(a)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility projects, with each project to be carried out in an amount not to exceed the amount specified for that project:(1)Construction of a community living center, outpatient clinic, renovated domiciliary, and renovation of existing buildings in Canandaigua, New York, in an amount not to exceed $158,980,000.(2)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $126,100,000.(3)Seismic correction of 12 buildings in West Los Angeles, California, in an amount not to exceed $70,500,000.(4)Construction of a spinal cord injury building and seismic corrections in San Diego, California, in an amount not to exceed $205,840,000.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2015 or the year in which funds are appropriated for the Construction, Major Projects, account, a total of $561,420,000 for the projects authorized in subsection (a).(c)LimitationThe projects authorized under this section may only be carried out using—(1)funds appropriated for fiscal year 2015 pursuant to the authorization of appropriations in subsection (b);(2)funds available for Construction, Major Projects for a fiscal year before fiscal year 2015 that remain available for obligation;(3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2015 that remain available for obligation;(4)funds appropriated for Construction, Major Projects, for fiscal year 2015 for a category of activity not specific to a project;(5)funds appropriated for Construction, Major Projects, for a fiscal year before 2015 for a category of activity not specific to a project; and(6)funds appropriated for Construction, Major Projects, for a fiscal year after 2015 for a category of activity not specific to a project.VMatters relating to medical facility project in Denver501.Increase in authorization for Department of Veterans Affairs medical facility project previously
 authorized(a)In generalSection 2(a) of the Construction Authorization and Choice Improvement Act (Public Law 114–19; 129 Stat. 215), as amended by section 1 of Public Law 114–25, is further amended by striking $1,050,000,000 and inserting $1,675,000,000.(b)Sense of CongressIt is the sense of Congress that the Continuing Appropriations Resolution, 2016 authorizes the Secretary of Veterans Affairs to transfer discretionary unobligated balances appropriated for fiscal year 2015 and discretionary advance appropriations for fiscal year 2016 to fund the increase under subsection (a) of the authorization to carry out the medical facility construction project in Denver, Colorado, specified in section 2 of the Construction Authorization and Choice Improvement Act (Public Law 114–19; 129 Stat. 215).(c)Prohibition on transfer of certain amountsThe Secretary may not transfer any amounts from the Veterans Choice Fund established under section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) to fund the increase under subsection (a) of the authorization to carry out the medical facility construction project described in subsection (b).502.Project management of super construction projects(a)In generalSection 8103 of title 38, United States Code, is amended by adding at the end the following new subsection:(e)(1)In the case of any super construction project, the Secretary shall enter into an agreement with an appropriate non-Department Federal entity to provide full project management services for the super construction project, including management over the project design, acquisition, construction, and contract changes.(2)An agreement entered into under paragraph (1) with a Federal entity shall provide that the Secretary shall reimburse the Federal entity for all costs associated with the provision of project management services under the agreement.(3)In this subsection, the term super construction project means a project for the construction, alteration, or acquisition of a medical facility involving a total expenditure of more than $100,000,000..(b)ApplicationThe amendment made by subsection (a) shall apply with respect to the following:(1)The medical facility construction project in Denver, Colorado, specified in section 2 of the Construction Authorization and Choice Improvement Act (Public Law 114–19; 129 Stat. 215).(2)Any super construction project (as defined in section 8103(e)(3) of title 38, United States Code, as added by subsection (a)) that is authorized on or after the date of the enactment of this Act.VIOther Matters601.Technical and clerical amendmentsTitle 38, United States Code, is amended—(1)in section 111(b)—(A)in paragraph (1), by striking subsection (g)(2)(A) and inserting subsection (g)(2); and(B)in paragraph (3)(C), by striking (42 U.S.C. 1395(l)) and inserting (42 U.S.C. 1395m(l));(2)in the table of sections at the beginning of chapter 5 of such title, by striking the item relating to section 521A and inserting the following:521A. Adaptive sports programs for disabled veterans and members of the Armed Forces.;(3)in section 1503(a)(5), by striking subclause and inserting subparagraph each place it appears;(4)in section 1710(e)(1)—(A)in subparagraph (D), by striking (as defined in section 1712A(a)(2)(B) of this title); and(B)in subparagraph (F)(viii), by striking Myleodysplasic and inserting Myelodysplastic;(5)in section 1710D(c)(1), by striking (as defined in section 1712A(a)(2)(B) of this title);(6)in section 1720G(a)(7)(B)(iii), by striking has and inserting have;(7)in section 1781(a)(4), by striking the semicolon and inserting a comma;(8)in section 1832(b)(2), by striking (b)(2) and inserting (b)(3);(9)in section 2044(b)(1)(D), by striking federal and inserting Federal;(10)in section 2101(a), by moving the margins of paragraph (2), and of the subparagraphs, clauses, and subclauses therein, 2 ems to the left;(11)in section 2101(a)(2)(B) by striking clause (ii) and inserting the following new clause (ii):(ii)The disability is due to—(I)blindness in both eyes, having only light perception, plus(II)loss or loss of use of one lower extremity..(12)in section 2109(a) by striking provisions of section and inserting provisions of sections;(13)in section 2303(c), by striking internment and inserting interment;(14)in section 2411(e)(1), by striking federal official and inserting Federal official;(15)in section 3108(b)(4), by inserting the before rehabilitation program concerned;(16)in section 3313, by striking 1070a each place it appears and inserting 1070a(b);(17)in section 3313(e)(2)(A)(iii), by striking the second period;(18)in section 3313(g)(3)(A)(iii), by inserting a comma after books;(19)in section 3319, by striking armed forces each place it appears and inserting Armed Forces;(20)in section 4102A(c)(9)(A)(ii)(III), by striking the quotation mark at the end;(21)in section 5302A—(A)by amending the enumerator and section heading to read as follows:5302A.Collection of indebtedness: certain debts of members of the Armed Forces and veterans who die of injury incurred or aggravated in the line of duty in a combat zone; and(B)in subsection (b), by striking (as that term is defined in section 1712A(a)(2)(B) of this title);(22)in section 7309(c)(1), by inserting the before Veterans Health Administration;(23)in section 7401(3)(A)(ii), by striking that;(24)in section 7683(d), by inserting a period at the end; and(25)in section 8162(a)(2), by inserting if after housing and.Speaker of the House of RepresentativesVice President of the United States and President of the Senate